Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Applicant’s Remarks filed 06/13/2022, in response to the Non-Final Office Action, filed 03/18/2022. Claims 1 and 5 have been amended. Claims 3-4, 8-9, and 11 are cancelled. Claims 1- 2, 5-7, 10 and 12 are pending. 

Allowable Subject Matter
Claims 1- 2, 5-7, 10 and 12 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious elements of independent claim 1 (and by extension their respective dependent claims.)

    PNG
    media_image1.png
    40
    693
    media_image1.png
    Greyscale
Regarding claim 1, in particular, no new art was found that would teach or suggest the claim, in particular “…determining 

    PNG
    media_image2.png
    40
    452
    media_image2.png
    Greyscale

wherein g(O.sub.UCI/N.sub.RE) is a linear fitting function with O.sub.UCI and N.sub.RE being variables, 
and g(O.sub.UCI/N.sub.NE) is a*(O.sub.UCI/N.sub.RE) + b, wherein a and b are tuning coefficients, 1.5 ≤ a ≤ 2.5, and -1 ≤ b ≤ 1.”
The prior art fails to teach the combination of the of the specific range of 1.5 ≤ a ≤ 2.5 for the tuning coefficient “a”, the specific range -1 ≤ b ≤ 1 for the tuning co-efficient “b”, and that these ranges are shared in common with PUCCH formats 2 and 3/4 without limitation regarding the number of UCI bits.  US 2018/0310298 to Li et al. discloses method for transmitting power offset relative to PUCCH format and number of UCI bits, and US 2020/0163024 to Li et al. discloses configuring uplink power adjustment parameter using preset a and b parameters, are the closest art around the disclose invention.
As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims are also considered allowable.
Independent claims 6 and 12 are allowed for similar reasons. All of independent claim 6 dependent claims are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461